          Case 1:19-cv-01775-RC Document 15 Filed 11/21/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 TAMARA BLANCHETTE, on behalf of
 herself and all others similarly situated,

                                Plaintiff,

                        v.                                        Case No. 19-cv-1775 (RC)

 ELISABETH DEVOS, in her official
 capacity as Secretary of Education, and
 UNITED STATES DEPARTMENT OF
 EDUCATION,

                                Defendants.



         PLAINTIFF’S MOTION FOR LEAVE TO FILE SURREPLY IN OPPOSITION
                    TO DEFENDANTS’ MOTION TO DISMISS
       Plaintiff respectfully requests leave to file the attached surreply in opposition to

Defendants’ motion to dismiss. To obtain leave, “the moving party must show that the reply filed

by the moving party raised new arguments that were not included in the original motion.”

Stanford v. Potomac Elec. Power Co., 394 F. Supp. 2d 81, 86 (D.D.C. 2005) (quoting Longwood

Vill. Rest., Ltd. v. Ashcroft, 157 F. Supp. 2d 61, 68 n.3 (D.D.C. 2001)). Defendants’ reply raises

two new issues. First, in response to Plaintiff’s opposition brief and request for judicial notice of

a pending group borrower defense claim on behalf of Minnesota School of Business and Globe

University students, Defendants argue that there is no such claim and that, even if one existed,

the Department would be under no obligation to consider it prior to seizing a borrower’s tax

refunds. See Defs.’ Reply at 2–4. Second, Defendants introduce three new cases regarding the

constitutional sufficiency of the notice at issue here. See id. at 15–17. Thus, unless leave is

granted, Plaintiff “would be unable to contest matters ‘presented to the court for the first time.’”



                                                  1
             Case 1:19-cv-01775-RC Document 15 Filed 11/21/19 Page 2 of 2




Stanford, 394 F. Supp. 2d at 86 (quoting Alexander v. F.B.I., 186 F.R.D. 71, 74 (D.D.C. 1998)).

Plaintiff’s proposed surreply focuses solely on these two issues and will not otherwise result in

harm or delay, given that it is being filed a week after the reply.

                                          CONCLUSION
       The Court should grant Plaintiff’s motion for leave to file a surreply and order the Clerk

to file the proposed surreply on the docket.

                                                       Respectfully Submitted,

                                                       /s/ Robyn K. Bitner

                                                       ROBYN K. BITNER
                                                       D.C. Bar No. 1617036

                                                       ALEXANDER S. ELSON
                                                       D.C. Bar No. 1602459

                                                       ERIC ROTHSCHILD
                                                       D.C. Bar No. 1048877

                                                       National Student Legal Defense Network
                                                       1015 15th Street N.W., Suite 600
                                                       Washington, D.C. 20005
                                                       robyn@defendstudents.org
                                                       alex@defendstudents.org
                                                       eric@defendstudents.org
                                                       (202) 734-7495

Dated: November 21, 2019                               Counsel for Plaintiff Tamara Blanchette

                                    RULE 7(m) STATEMENT
       Pursuant to Local Rule 7(m), counsel for Plaintiff conferred with counsel for Defendants

by email on November 20, 2019. Defendants’ position is as follows: “Defendants oppose the

motion on the grounds that surreplies are generally disfavored and, because Defendants’ reply

brief did not expand the scope of the issues presented, Plaintiff has not justified the need to file

one here.”


                                                  2
